CLAIBORNE, J.
This is a suit for services rendered and for the return of a deposit of money.
Plaintiff alleged that on June 17, 1925, it made a contract with the defendant' by which the latter agreed to employ the funeral services of plaintiff for the sum of $108 for each funeral service and for which plaintiff deposited with the defendant $108; that in accordance with said agreement the defendant placed with the plaintiff on August 29, 1925, the burial of one Couvillon for which they failed to pay $108; that thereupon plaintiff notified the defendant on December 30, 1925, that they would not handle their business in the future and requesting the return of their deposit. They pray for judgment for $216.
Judgment by . default was rendered against the defendant. The defendant appealed.
Due proof was made of plaintiff’s claim.
In this court defendant has failed to appear either by argument or by brief.
We see no error in the judgment which is therefore affirmed.